DECISION AND JUDGMENT ENTRY
This matter is before the court on the petition of pro se relator Dwight J. Ballard for a writ of mandamus.  Relator seeks an order from this court compelling respondent the Lucas County Courts to supply him with a copy of his trial transcripts and all pertinent documents at state expense or to loan him these documents so that he may photocopy them at the institutional rate of five cents per page.
6th Dist.Loc.App.R. 6 provides that in an original action, the relator shall "* * * file a praecipe directing the clerk of the court of appeals to serve a copy of the complaint on each other party at the addresses listed in the praecipe."  The record before us reveals that relator did not file a praecipe along with his petition.  Accordingly, respondent has not been served with a copy of the petition.  Moreover, while relator named the Lucas County Courts as the respondent in this action, he did not name the party against whom he requests that we issue the writ of mandamus.
For these reasons, we find the petition for a writ of mandamus not well-taken and denied.  This cause is dismissed at relator's costs.
Melvin L. Resnick, J., Richard W. Knepper, P.J., Mark L. Pietrykowski,J., CONCUR.